         Case 1:20-cv-01630-JEB Document 12-1 Filed 06/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                    Case No. 1:20-cv-01630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


                         DECLARATION OF LAURA J. EDELSTEIN

       Pursuant to Local Rule 83.2(d), I, Laura J. Edelstein, submit this declaration in support of

my application for leave to appear and practice in this case pro hac vice:

       1.      My full name is Laura J. Edelstein.

       2.      I am a partner with the law firm Steptoe & Johnson LLP.

       3.      My office is located at One Market Plaza, Spear Tower, Suite 3900, San Francisco,

California 94105. My office telephone number is (415) 365-6700.

       4.      I am admitted to practice law by the following bars and courts: the State of

California (#164466) and the State of New York (#2706091), as well as the bars of the U.S.

Courts of Appeals for the Sixth and Ninth Circuits; and the U.S. District Courts for the Northern

District of California, the Eastern District of California, the Central District of California, the

Southern District of California, the Southern District of New York, and the Eastern District of

New York.

       5.      I am currently in good standing with all bars to which I have been admitted.
        Case 1:20-cv-01630-JEB Document 12-1 Filed 06/22/20 Page 2 of 2




       6.     I have never been disciplined by any bar, and there are no disciplinary proceedings

pending against me as a member of the bar in any jurisdiction.

       7.     I have not been admitted pro hac vice in this Court within the last two years.

       8.     I currently practice law in an office located in San Francisco, California.

       I certify under the penalty of perjury that the foregoing is true and correct.



Dated this 22nd day of June, 2020.
                                                              Laura J. Edelstein




                                                 2
